Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 1 of 66




                        EXHIBIT A
Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 2 of 66




                                                                    Ex. A-87
          Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 3 of 66




  Hon.RobertN.Chatigny
  UnitedStatesDistrictCourt
  DistrictofConnecticut
  AbrahamRibicoffFederalBuilding
  450MainStreetͲRoom228
  Hartford,Connecticut06103
  
  DearJudgeChatigny,
    
 UncleMikeisthebestuncleintheworld,andnoIamnotexaggerating.Theamountofsupport
heshowsforhiskids,niecesandnephews,siblings,parents,wifeandfriendsisadmirable.Heis
alwayssokindtomeandtrulycaresabouthowIamdoingandalwaysasksmeaboutmylifeat
familyevents.ThereisanamazingstorythatIhaveofUncleMike.WhenIwasyoungandhe
starteddatingmynowAuntNatalie(knownasPANbackthen,a.k.apreAuntNatalie,my
nicknameforher),Iwouldwritethemletterseverysooftentocheckuponthem.IlovedAunt
NatalieandhisrelationshipsomuchthatIreallywantedthemtogetmarried.Sowhatdidmy
youngerselfdo,Iwrotehimalettersayingputaringonit.NextthingIknow,theywereengaged
andpartofmehopesthatIhadsomethingtodowithit.Iwasforevergratefultheyputupwith
mylettersandnagginghimtoproposetohersoourfamilycouldgrow.Ievengotaspeciallion
stuffedanimalandakindletterfromthembothwhentheywentontheirhoneymoontripand
thatmeanttheabsoluteworldtomeanditstilldoes.ThisexampletrulyshowshowmuchUncle
MikecaresaboutmeandsupportswhateverIsaytohimandmyactions.Anotheramazingthing
wasinsteadofcollegefriendsandotherfamilymemberstheycouldchoose,UncleMikeandAunt
Nataliechosetohaveallofusniecesandnephewsastheirbridalparty.AuntNataliecouldhave
chosenanyoneelsebutsheinsteadchoseusbunchwhoshejustmettobeapartofit.Thatisone
ofmyfavoritememoriesandstillistothisday.Fromgettinganewdress,togettingourhairdone,
andbeingabletowalkdowntheaisletosupportthem,itwasanamazingday.Thisshowshow
muchfamilymeanstoUncleMike.Itwouldbeashametotakehimawayfromhisfamilywho
caressomuchabouthimforalongtime.Hedeservestoseehistwoamazing,intelligent,andkind
littlekids           and togrowup.Hedeservestoconversewithusniecesandnephews.He
deservestospendtimewithhisparentsandsiblingswhoknowwhatsuchagoodguyheis.Ihope
thishelpsshowhowmuchUncleMikeshouldnotbeaccusedandshowshistruespirit.Hedoes
notdeservetogotoprisonandbetakenawayfromhiskidsandamazingwifewhoknowsheisthe
bestdadandhusbandever.Tomeheisthebestuncleever,andIthinkthatshouldcountfor
something.Thankyou.
    
                                                                 KelseyGramins
    




                                                                                                   Ex. A-88
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 4 of 66




October 29, 2020

Hon. Robert N. Chatigny
United states District Court
District Of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103


Dear Judge Chatigny,

I am writing to you regarding the case of Michael Gramins. Please allow me to
introduce myself, my name is James P. Gramins and I am Michael's uncle. I have
known Michael his entire life. I grew up in Milwaukee, Wisconsin and its
suburbs( life-long Green Bay Packer fan), and 18 years ago retired and moved to
Lehigh Acres, Florida. Michael unfortunately grew up in Deerfield, Illinois
and somehow became a Chicago Bear fan. That is the only flaw I know of in
Michael's impeccable character. Throughout his life I have always seen Michael
treat people sincerely with honesty, trust, dignity, and respect. He was brought
up in a very loving, religious, hard working, well educated family, of two
wonderful parents, two older sisters, and four older brothers.

I would like to relate one incident about Michael that I always remember. It was
back in 2015. Michael, his wife, Natalie, and their newborn son       (less than a
year old) had to come to the East coast of Florida for business. They were only
here for a few days but Michael insisted on driving across the state to the West
coast of Florida with his family to meet his aunt and uncle for lunch. They then
drove back to the East coast to catch a flight home that evening. That's Michael,
he loves his family. He didn't have to make the extra effort to visit his aunt and
uncle but he did and I will always remember that. He is a proud, loving, son,
husband, father, brother, uncle, and nephew that is truly loved and respected by
his family and friends.

We all have made mistakes in our life, no one is perfect, but it is through our
failures that we learn valuable lessons and I am quite confident that Michael has
learned valuable lessons in this matter that will not be repeated. Therefore Judge
Chatigny I am asking for your compassion and forgiveness in dealing with this
matter.

Sincerely Yours,
James P. Gramins




                                                                                 Ex. A-89
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 5 of 66




November 11,2020
Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny,

I am writing to you in an effort to provide insight into the type of person my friend Mike
Gramins is. I’m proud to have gotten to the second sentence of this letter before calling out
that for the bulk of the over 13 years that I’ve known Mike, he was fondly known as “the baby”
in our very close circle of friends due to him being the youngest significant other in the group.
Not many men I know would have let this nickname stick but that is just one of the great things
about Mike, he knows how to focus on what’s really important and not sweat the small,
potentially embarrassing stuff. At the end of the day, his willingness to put up with a silly
nickname and garner the trust and loyalty of his future wife’s closest girlfriends is how I come to
be writing this letter. I don’t consider Mike to be just my friend’s husband but rather a friend of
my very own that I know I could reach out to if there was anything I needed.

This has been the case since I met him back in 2017 at a small dinner party in my New York City
apartment. Natalie and Mike met at work and while playing it very cool at the office, they were
quickly forming a spark that is still something to admire today. I first started hearing about Mike
a few months before that fateful evening Natalie invited him to our dinner party. He didn’t
know anyone except for Natalie but showed up dressed to impress with a bottle of my favorite
bubbly and walked right over to our table, popped it and the night began. This may seem like
a perfectly normal, regular thing for a guy trying to impress a girl to do but if you’ve ever dated
in New York City you will know it was much more than that. He cared enough to figure out what
we liked, remembered things Natalie had told him about us, and almost focused more
attention on getting to know Natalie’s friends as he did her that evening. This commitment to
caring about our close group of friends has only grown over the years.

As relationships come and go and change over the years, Mike has always been a strong,
dependable, reliable, loyal and fun loving friend. In the early years of Mike and Natalie’s
marriage, I was typically the single friend but never felt it because Mike always made sure I was
taken care of and included. It is a part of his nature to put others first and read the room to
ensure everyone feels welcome. I remember one night in particular, a group of us were going
out to dinner and Mike had just learned about the charges being brought against him. Not
only did he still come but he spent the whole evening getting to know my date (now husband)
and making sure everyone had a good time despite the life altering news he had just received.




                                                                                                Ex. A-90
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 6 of 66




This incredible ability to put aside his own personal struggles and think of others first has
continued throughout this entire unimaginably long process. During the six years this ordeal
has been going on, Mike and Natalie have welcomed two wonderful children into the world.
Despite everything going on, they have successfully created a loving household for their two
children and made a point to ensure their legal situation never impacted their lives. Being the
youngest of seven children growing up in a strong catholic family, I know how important family
is to Mike and it’s amazing to me how he’s been able to continually put his family first and make
being a dad and husband his biggest priority.

This ordeal has not only tested Mike’s strength but also Natalie’s in both a mental and physical
way. During the trial, Natalie was in attendance daily despite having just given birth to their
daughter                . I can’t even begin to imagine the toll this had to have taken on her
especially with all of the trauma after having a baby. I was 37 weeks pregnant myself and
wanted to come support them during the trial but both Mike and Natalie wouldn’t let me
because they were worried about me traveling being so far along. I had the option/luxury of
supping them from a far but Natalie did not. Every day she managed her recovery from a c-
section, breast feeding, caring for a newborn and supporting her husband in a trial for his life,
for their life.

Looking back on the past six years it’s also amazing to me how true to his character Mike
stayed during this entire process. His devotion to his family never wavered. He knew he had to
be strong for them and maintain whatever sense of normalcy he could despite the personal
challenges he was facing. He went from having a super successful career to focusing on the
kids and supporting the family at home while Natalie became the primary breadwinner. As a
career woman and mother of two, I’ve made this mental shift twice, going from work to
maternity leave and then back to work, and it was extremely difficult even knowing that I had a
timeline laid out for me. He’s had nothing but uncertainty for the past six years and has still
maintained a positive and supportive attitude.

I am not a legal expert by any stretch of the imagination but I have had a firsthand account of
what the last six years has been for Mike and Natalie and their family and trust me, they have
suffered significantly.

Judge Chatigny, I truly hope that through the trial and these letters, you have been able to get
a sense of the person Mike Gramins is and agree that he and his family deserve to move on.

Thank you for your time and consideration.



Sincerely,



Kai Peters



                                                                                                Ex. A-90
Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 7 of 66




                                                                    Ex. A-91
        Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 8 of 66



DistrictofConnecticut
AbrahamRibicoffBuilding
450MainStreet
Room228
Hartford,Connecticut06103

Regarding:Mr.MichaelGramins
(PersonalObservationsofMichaelB.Graham,MDͲLongͲtimeFamilyFriend)

YourHonor:

Mr.MICHAELGRAMINS,theyoungestofthesevenchildrenofourlongͲtimefriendsThomas&
MaryGraminsofDeerfield,IllinoisandourHolyCrossParishhasbeenwellknowntoussincehe
wasinͲutero.MywifeRita,aHolyCrossSchoolelementaryteacher,andIwellrememberwhen
MaryinformedusthatshewaspregnantwithMichael.

Rita&IandourthreechildrenhadalreadyparticipatedwiththeGRAMINSFAMILYininnumerable
neighborhood,Parish,school,andDeerfieldcommunityprojects,programs,andlifeevents.We
alsosharewiththeGRAMINSourMilwaukee,WisconsinrootsaswellasourMarquetteUniversity
alumniheritage.

MICHAELGRAMINS’sixoldersiblingsͲtwosistersandfourbrothersͲwereallexcellentrole
modelsforMICHAELintermsofcommunityservice,discipline,diversity/inclusion,fairness,
kindness,leadership,andselflessness.Allofthesequalitieshavebeenconsistentlyandabundantly
demonstratedbyThomasandMaryGraminsasparents.ThusMICHAELGRAMINS’grewupwithin
afamilywiththehighestidealsandwithatrulyimpeccablecommunityreputation.

RITAandIhavethreemajorpersonalobservationsthathighlightMICHAELGRAMINS’substantive
charactergrowthfromaveryyoungage.

OBSERVATION#1
EMPATHYforSENIORS&DISABLEDPERSONS

MICHAELGRAMINSasaveryyoungboywasasourceofgreatjoyandhopetomymotherͲinͲlaw,
CHARLOTTE,whomwetookcareofinourhomeforthefirstfiveyearsaftershesufferedamajor
strokeatage79.Aformercoloraturasopranooperasingerandvolunteercommunitytheater
organizer,CHARLOTTElostherabilitytosing,becamehemiplegicandwaswheelchairbound.
MICHAELGRAMINS&hismomwouldvisitCHARLOTTEfrequentlyatourhomeoverthat5Ͳyear
periodwithgoalofcheeringherup&bringingherhope.Earlyon,MICHAELthushadsubstantive
participationinthetherapyofaseverelydisabledseniorcitizen(CHARLOTTEinteractedwith
MICHAELextensivelyͲclearlyprovidingearlylifelessonsandreinforcingempathyandrespect.)

OBSERVATION#2
NOTOLERANCEFORBULLIES



                                                                                                Ex. A-92
        Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 9 of 66



LikehisfourolderbrothersͲduringhisgrowingupyearsMICHAELGRAMINShadnotolerancefor
bullies.MywifeRITAwasateachingassistantatourHolyCrossParishSchoolformanyyears,andI
wasvolunteeradvisortotheHolyCrossScienceTeacher.Webothnoticedthatoverawidespanof
yearsthattherewereGraminssiblingsenrolledatHolyCrossSchool,theycommonlyhelped
maintainorderatthemanyschoolactivities.TheoldestGraminsbrotherDANIELandyearslater
theyoungestGraminsbrotherMICHAELwereveryeffectiveinpreventingbullyingandneutralizing
wouldͲbebullies.(DANIELwentontobecomeacardiothoracicsurgeonintheUSNAVYatrankof
Captain.)

OBSERVATION#3
AGENUINEPROPENSITYforSERVICE&forLEADERSHIP

MICHAELalsoemulatedhisoldestbrotherDANIELinthattheybothachievedEAGLESCOUTstatus.
Bothwereexcellentserviceprojectorganizers.MICHAELGRAMINSactuallyparticipated
simultaneouslyintwodifferentBoyScouttroops;onewasastandardtroopwithscoutsranging
frommiddleschoolto12thgrade.Inthistroop,MichaelachievedtherankofEagleScout.The
otherwasanExplorerScubaDivingPostlimitedtohighschoolstudentswithaninterestin
becomingcertifiedScubaDivers.Eachtroopofferedchallengingprojectsandgoals.

HOLYCROSSHABITATforHUMANITYservicetriptoMichigan
LOYOLAACADEMYDUMBACHSCHOLARSserviceprojectsinChicago,HolyCross8thGradeClass
Presidency,LoyolaAcademyStudentCouncilVicePresidency,LoyolaFootball&LacrosseTeamCoͲ
Captaincies,andHolyCrossAltarServerwereamongstthearrayofsubstantiveservice&
leadershiprolesattributabletoMr.MICHAELGRAMINS.

INSUMMARY,mywifeRITAandIpersonallyobserved&participatedinMICHAELGRAMINS
growingupyearsinDEERFIELD,ILLINOISandobservedhispositivematurationintoarolemodel
forotheryouthͲasayoungpersonwith:

1.)empathyforseniorsanddisabledpersons;

2.)notoleranceforbulliesorbullying;

3.)agenuinepropensityforserviceandforleadership.

Respectfullysubmitted:

MichaelB.Graham,MD
EmeritusFaculty
NorthShoreUniversityHealthSystem
SeniorClinicianEducator,UniversityofChicago,PritzkerSchoolofMedicine

                      
Deerfield,Illinois     




                                                                                                Ex. A-92
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 10 of 66




November2,2020


Hon.RobertChatigny
USDistrictCourt
DistrictofConnecticut

DearJudgeChatigny,

MikeGraminsismybrotherͲinͲlaw.ImetMikeaged14,whenIwasdatinghisoldestsisterin1996.

MikewasadisciplinedyoungteenparentedbyaNavyDad,ahighschoolteacherMom,andsixolder
siblings,allofwhomwereadherentstotheirChristianconvictionsforhardwork,service,and
generosity.

IbegantoseeMike’sownconvictiontohardworkandselflessnessinhighschool.AsanEagleScouthe
conceivedofaserviceopportunitytocleanthebottomofboatsinChicago’sLakeMichiganharbors.
Canyouthinkofanythinglessappealingthatscrubbingaboatforanhourormore..infilthy,numbing
water,whileholdingyourbreath?GrowingupinasuburbrifewithoverlyͲentitledattitude,Mikehada
paperroute,alawnmowingbusiness,andbunchofsnowremovalcustomers.

Astheyoungestofsevenandlasttoleavethenest,Mikehasretainedastrongselflesscommitmentto
familyandopportunitiestosharefamilytimetogether.I’vemadejusttwotripstoNYCduringthemany
yearsMikelivedthere,bothwereoneͲdayvisits.Despitemybeingnearly20yearsolder,andmarriedto
asisterwhowasofftocollegewhenhewasstillbeingbottlefed,Mikemadetimeinhisscheduleon
bothoccasionstomeetmewheremyobligationsputme,toconnectforabrieffamilyreͲcharge.Ihave
fondmemoriesofa20ͲminutechatatthebaseofOneWTConacoldFebruaryday,andanothermore
leisurelylunchatacaféonthewestside.MikehasremainedthesamekindspiritedfriendImet24
yearsago,resistingthehardenedmannerismswhicharesoprevalentinNYC.Untiltherecentfiveyears
ofrestrictionsonhistravel,mandatedbytrialandconviction,MikeandwifeNataliemadeanannual
ChristmasholidaypilgrimagetovisitparentinbothILandNC,raisingtheirchildrentointernalizeMike’s
owncommitmenttonourishingfamilyrelationships,andgivingofone’stimetoothers.

Mike’skindnesstranslatesnotjusttobeingpresentforothers,buttogivingofhimselftocreateaspark
inthosearoundhim.Overthecourseofmanyyears,heestablishedhimselfasleadenthusiastand
processmanagerforthemayhemofadozenyoungcousinsbakingChristmascookies;andasleadtrain
engineerteachingtheyoungergenerationhowtosetupandoperatethetraditionaloldͲfashioned
modeltrainsthatareacherishedpartoftheGraminsholidaylegacy.

ThebesttestamenttoMike’scharacterarehisbright,engaging,respectful,andthoughtfulkids.Asa
parentofthreeofmyownnowmostlygrownchildren,Ibelievethatthebestindicatorofaparent’s
characteristhecharacteroftheirkids.DespitethechallengesofraisingafamilyinNYC,thechallenges
ofatwoworkingͲparentfamily,andnoparentinghelpfromgrandparentsnearby,MikeandNataliehave
doneafantasticjobraisingkidspoisedtobewonderfularchitectstothefuturewhichyouandIwill
retirein.Haveyoumetthem?Iencourageyoutofindawaytodothat.

Sohowdoyoudeterminehowmuchofthisman’slifeandhisfamily’sfuturetodamagebeyondthepast
fiveyearshe’slivedwithoutneededincomeorasteeringwheelonhisfuture?



                                                                                                         Ex. A-93
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 11 of 66





He’sbeenexiledfromthecareerthatheloved,andcriticallyonewhichcouldsubstantivelyhelpsupport
afamilyinthemostexpensivecityinthecountry.Notevenofficially“punished”foracrimeyet,he’s
hadtouproothisfamilytoacheaperlocation,whereheandNataliecanleanonherparentsforsupport
whileshedoestheheavyliftingwithacareerdependentonfrequentbusinesstravel.

FiveyearsofthistrialhaveleftMikeandNatalieflyingatlowaltitudewithanengineout.Astheyare
nowonsuchadiminishedanduncertaincourse,it’simpossibletopredictthemagnitudeofcollateral
damagefromasentencewhichremovesMikefromhisfamily.PleasesetasentencewhichallowsMike
tostartrebuildingthetrajectoryforhisfamilyandhimself,bykeepinghimoutofjail.

JimFairman








                                                                                                         Ex. A-93
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 12 of 66



Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

November 1, 2020

Dear Judge Chatigny,

Our names are Katharine and Jennifer Fairman, and Michael Gramins is our uncle and youngest brother
of our mom, Monica Gramins Fairman. Mike has been a part of our whole lives and has always been a
figure of generosity, empathy, and love.

Since we were young, Mike consistently has brought laughter and joy to family gatherings. Specifically,
our family has a whole host of Christmas traditions that were initiated by Mike for when we come
together to celebrate at our grandparents’ house. He has always been the king of making “Spritz” cookies
at Christmas and created a sprinkle competition among the cousins for who could get the most sprinkles
on the cookies and the least on the tray. Mike also always set up the “Polar Express” train that ran around
the base of the Christmas tree. He got all the cousins to gather and watch as he made the train go faster,
slower, backwards etc. while never failing to bring excitement to everyone in the room. Most recently, we
remember his daughter watching him run the train, and she shared the same joy and fascination that we
did when we were younger. Mike has always played a central role in our family’s Christmas celebration,
and it is not the same without him.

Mike introduced Natalie to us at a family gathering, and we witnessed firsthand how gracious and
compassionate he was (and still is) to her. When Mike and Natalie got married in 2012, they had all of the
nieces and nephews be in their wedding party because they both value family tremendously and it was a
fun way for us all to be a part of their love story. We wanted to reciprocate their love for us so during the
wedding reception, the two of us, our younger sister, and our cousin, Kelsey Gramins, performed a dance
that we choreographed as our wedding gift to them. Mike was especially humbled by our performance
and he was and always has been incredibly supportive of our dance endeavors. He cares immensely for
our success and ability to pursue our passions.

We value spending quality time as a family at bi-yearly reunions, which Mike has without fail always
been a huge part of. When we have our reunions at a lake, he is always described as “the most fun uncle”
and he gets everyone to go tubing and has contests to see who can stay on the longest. He is always
present in the moment and wants everyone to have a fun time. He and Natlaie have also been
exceptionally generous to our family, hosting us at their home in Quogue and planning fun activities for
us when we were kids. He is always looking out for us and has made intentional visits out to the Midwest
with his two kids for us all to spend quality time together. Mike is truly someone who prioritizes, values,
and loves his family and we could not be more grateful to have him in our lives.




                                                                                                          Ex. A-94
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 13 of 66



Mike has been an important figure in both of our lives for the past 21 and 19 years, respectively, and we
have an even greater appreciation for Mike and Natalie’s efforts to be supportive and loving. Having
witnessed many roommates and friends throughout college with less than ideal family support systems or
challenging family dynamics, we have a greater awareness of how much effort Mike has extended to us to
keep a strong family relationship that is filled with compassion, encouragement, and love.

Sincerely,




 Katharine Fairman         Jennifer Fairman




                                                                                                      Ex. A-94
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 14 of 66




Hon. Robert N. Chatigny                                           November 28th, 2020

United States District Court

District of Connecticut

Abraham Ribicoff Federal Building

450 Main Street - Room 228

Hartford, Connecticut 06103



Dear Judge Chatigny,

My Uncle Mike has always been such an incredible person since I met him, and got to know him

as the responsible, kind, and loving person that he is. I know him as an amazing uncle, who

always makes family gatherings so much fun. He has constantly been such a light at family

reunions and get-togethers, making sure events run smoothly, and that everyone is included and

happy. I also know he is a spectacular father to two young kids, and to an equally as incredible

wife. Sentencing him to jail would be tearing him away from a family that he loves and protects

with his whole heart. Not only would he be devastated, but please think of the pain that would be

brought to his wife and children, without a loving and dependable husband, without a light and

joyful father in their lives. And to his parents, brothers and sisters, nieces and nephews, missing

his presence at family reunions, and times that should be filled with fun and laughter, but instead

left with a gaping hole. This legal case has taken a huge toll on his immediate family, as well as

extended family and friends, and sentencing him to jail would break all of our hearts. Please

consider my words of insight into this wise and strong man’s life when making your decision.



Sincerely,




                                                                                                   Ex. A-95
Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 15 of 66




                                                                     Ex. A-95
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 16 of 66



                                                                Karen Fincutter Tognarelli

                                                                Alexandria, VA

                                                                October 24, 2020

Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street – Room 228
Hartford, CT 06103

Dear Judge Chatigny,

I was lucky enough to meet my best friend, Meg Gramins, in nursery school and doubly lucky that I was
quickly and forever linked with her wonderful family. I don’t remember meeting baby Michael for the
first time, but I vividly remember kidding with Meg that her Mom looked like she had a watermelon in
her belly when she was pregnant with him.

A few years later, it was easy to spot the Gramins family in church because for months Michael insisted
on wearing his astronaut jumpsuit – a souvenir from a trip to Washington, D.C. Questionable wardrobe
choices aside, he was an inquisitive, smart and funny kid. He was popular, but was that rare kind who
thought nothing about being friends with everyone.

I even had the opportunity to be Michael’s boss. He was a lifeguard and a swim instructor at the local
public pool where I was the lesson coordinator and assistant manager. We had a lot of fun, and Michael
was both a diligent instructor and a fun person to spend time with in the office – when he wasn’t doing
extensive summer reading for his high school honors program or continuing to earn badges towards
being an Eagle Scout.

Our families often celebrated Christmas dinner together, where Michael was either running the trains
around the tree, wielding a spritz cookie gun with gusto or elegantly decorating their family’s famous
Stollen bread with care and respect. As the baby of such a large family, he clearly loved when his
brothers and sisters were home to celebrate, and he doted on his many nieces and nephews.

Meg and Michael share a special bond and I was often included in family activities, whether it was while
we were in D.C. together but in different colleges or home during the summers. Meg and I also were
roommates for four years after college in Chicago, and I got to know Michael even better during that
time: his college years -- admiring the adult he was becoming.

While all of these happy memories are wonderful to recollect, there’s something more uplifting, for me,
that comes to mind when I think of Michael. I lost my Mom when I was 36 and living alone back in D.C. It
was a really hard time for me, constantly riding unpredictable waves of grief. I’m so grateful that my




                                                                                                         Ex. A-96
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 17 of 66



second family went out of their way to look after me during that time. I was invited up to Quogue, New
York over Labor Day weekend where Michael and his brother John had homes outside of the city.
Michael was a wonderful host. He was newly married to his lovely wife, Natalie, and they both were so
happy. I remember thinking how amazing it was that the watermelon had grown into being such a kind
and wonderful husband. He gave me a tour of his new house, and he was most proud that he had plenty
of room for friends and family to stay. To him, the youngest of seven kids, his ideal was to have a place
where many of them could comfortably gather and celebrate. Michael and Natalie were wonderful
hosts. More importantly for me, they gave me an example of a beautiful and happy marriage -- full of
love, hope and excitement for the future.

A couple of years later, after their son had been born and began to toddle around, I again joined them in
New York for a weekend. I stayed with Michael and Natalie and was part of that ideal setting for family
and friends. I got to see Michael with his son, and saw for myself, what I could have predicted when
Michael was a swim instructor to the little guppies, that he is a tremendous, doting, loving, warm and
generous father. Evidence of this was all throughout the house: so many pictures were on display of
their new family. These days, it’s not uncommon to have a hands-on father, but I was still impressed
with how Michael and Natalie shared their parenting responsibilities. Their son was a shy two-year old
then, but if he was in his Dad’s arms, he was happy and full of giggles. He loved being read to and would
ask for stories again and again. Michael clearly loved his son and relished their special bond. It was
inspiring and motivating for me and created a beautiful memory.

Michael and Natalie now have expanded their family with a second child, a beautiful girl. I have shared
in their joy over their growing children through social media posts and each time, I admire their obvious
love and dedication as a family.

As we approach the holidays – however they may take shape in 2020 – I think about the traditions that
we take pride in upholding, and I think about the children who have blessed families dear to me –
including Michael’s and Natalie’s young ones. With all of the sacrifices they already have had to make, I
can’t imagine the children being separated from Michael. And all that they would miss out on: spritz
cookie training or further developing their love of reading. These experiences are the building blocks of a
stable childhood, and these children should not have to be deprived.


                                                                 Respectfully,




                                                                 Karen Fincutter Tognarelli




                                                                                                        Ex. A-96
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 18 of 66




                                                                                   November28,2020


HonorableRobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreetͲRoom228
Hartford,CT06103

DearJudgeChatigny,

IamwritingtoaskforleniencyinMichaelGramins’upcomingsentencinghearing.MikeandImet
twentyyearsagoduringourfreshmanyearatGeorgetownUniversity.Mikeisafriendlyfacewhotruly
caresabouthisfamilyandfriends.WesharethisbondanditiswhyIamheretosupporthim.During
college,weteameduptobringourfriendgrouptogetherforbasketballgames,birthdays,andhorse
races.Mikeisafiercelyloyalandsupportivefriendwhorelishesthetimehespendswithhisfriendsand
family.

DuringthelastfifteenyearsinNewYork,wehaveremainedclosewhichhasenabledourspousesand
childrentoknowoneanother.Mikecontinuestobringfriendstogether,albeitinadifferentway.Now
whenwegotobasketballgames,ourchildrenjoinandofferadifferentperspectivetoourlives.Ihave
enjoyedafrontrowseatwatchingMike’shandsͲoninvolvementwith and                 runningonthe
beach,pickingpumpkins,orjustplayingintheyard.

MikeencouragedmetogivebacktoourJesuitcommunityinNewYorkbyintroducingmetotheSt.
AloysiusSchool(TheJesuitSchoolofHarlem).ThiswasanorganizationthatMikeandhissisterMeg,
spentalotoftimeworkingwithtohelpunderprivilegedchildrenandraisemoneytoeducatethese
children.IneededthemotivationtogetinvolvedandgivebackandMikewastheretohelp.WhenI
arrivedatthereception,MikeandMegweretheretogreetmewithsmiles.ItwasSeptember2015and
Mikehadjustbeenindicted.Hisworldhadbeenturnedupsidedown,yethewastheretorallyhis
friendstogethertohelpthoselessfortunatethanallofus.Thismemorywillalwaysbewithme.During
someofhismostuncertainanddarkestmoments,Mikewastheretosupportothersandbringhis
friendstogether.

Mikeisandwillcontinuetobeagoodfriendtomeandmyfamily.Heisreliable,supportive,and
generous.Mikebringsfriendstogethertocelebrate,lendahandtoeachother,andgivebacktoour
community.



KindRegards,





MaeganBoger




                                                                                                         Ex. A-97
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 19 of 66




Jacqueline Kort

Menlo Park, CA

November 13, 2020

Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 061030

Dear Judge Chatigny,

I am writing on behalf of my friend, Michael Gramins. I first met Mike in the fall of our
freshman year at Georgetown, twenty years ago. Of the many wonderful friends I met at
Georgetown, Mike has always stood out as a genuinely kind, hard-working, determined, and
grounded person. I remember meeting him our freshman year and being instantly friends.

Likely influenced by growing up in a large Catholic family with many siblings, he worked hard
and did not take opportunities for granted. Unlike some peers I remember from those days, Mike
did not cut corners. Mike saw the value of Georgetown, and didn’t squander any opportunities.
He took the difficult classes. He put in the work. He and I had several classes together and had
a friendly competition. I recall a time when we both applied for the same scholarship. He was
encouraging and supportive throughout the process. For Mike, doing well in school through hard
work was an imperative. But being respectful and being respected were equally important.

Knowing Mike, this whole situation has flipped my understanding of the world on its head. He
is a fundamentally good person – a decent person and a caring person. I have always known him
to have good judgment and strong values.

Despite the toll of the past five years of legal proceedings, he has maintained an optimistic spirit
and has not given up. He has grown a beautiful family with his wonderful wife, Natalie. I have
no doubt he is a great father and his family needs him. I hope that you will consider this letter,
and the other letters offered on Mike’s behalf, to find that Mike is no danger and at no risk of
repeating any wrongs. But rather, he has so much good to contribute, as a friend and a father.

Thank you for taking the time to read and consider this letter.



Best regards,

Jacqueline Kort

Jacqueline Kort




                                                                                                  Ex. A-98
Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 20 of 66




                                                                     Ex. A-99
Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 21 of 66




                                                                     Ex. A-99
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 22 of 66




Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

October 26, 2020

Dear Judge Chatigny,

When I first met Michael Gramins, he was a junior in high school who journeyed from Chicago
to Washington, DC to make an official “college visit” to Georgetown University. I was a senior
at Georgetown at the time, and Mike crashed on the couch of the apartment I shared with his
sister Meg and two others.

While this was the first time we met, I knew of Mike and others in his family through my close
friendship with Meg over three years on the Hilltop. Meg continues to be one of my dearest
friends – she was a bridesmaid at my wedding and is godmother to my son. The Gramins Clan is
an incredibly loving and close family with strong Midwestern roots and sensibilities, composed
of successful siblings and warm parents, all grounded in a deep Catholic faith. Wedding photos
of the older ones graced our apartment, and during the spring of 1999, I was looking forward to
meeting the youngest of this large family.

Over the course of his time with us that first visit, I remember speaking with Mike about
coursework, as he was contemplating majoring in Government – my area of study, while his
sister pursued American Studies. I was finishing up two years in the Government Honors
Program, and we discussed the added expectations of this somewhat prestigious subgroup, which
included writing a thesis. I was struck by his clear questions and was not surprised to hear, a few
years later, that he ended up pursuing the same program and graduated magna cum laude from it
in 2004.

But in a special way, I remember conversing with Mike about his experience at a Jesuit high
school in Chicago. While I was raised Catholic, my interaction with Jesuits did not begin until
college, but by this point in 1999, I counted numerous Jesuits among my closest friends (and still
do). Mike got a kick out of the fact that both Meg and I, along with our group of friends, had a
weekly dinner with two Jesuits where we argued about everything from campus life to politics to
religion until late in the evening. He had similarly been influenced by the Jesuits at his high
school, where he was very active in community service activities, from Habitat for Humanity
Service trips to tutoring underprivileged students in Chicago, all following the Jesuit motto of
becoming a “man or woman for others,” each in our own human and imperfect way. Mike would
continue this service work when he arrived on campus a year and a half later, participating in a
tutoring program for DC students, as well as tutoring at a Catholic school in Chicago during his
summers. Even after college, Mike joined others to help support a Jesuit elementary school in
New York City, working on a fundraising committee for two years to try to keep its doors open
to serve students from Harlem.




                                                                                               Ex. A-100
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 23 of 66




At the time we met, I was preparing to move to Chicago after graduation, joining a Teach for
America-like program called the Inner City Teaching Corps (ICTC), where I would teach 4th
grade in an underserved Catholic elementary school on the Westside of Chicago. During our
conversations, I was interested in hearing Mike’s take on good places for cheap eats, as I was
going to be living on a very small stipend, and if alums from his high school were plugged into
ICTC as volunteers or donors. But I remember our conversation going deeper – talking about
the challenges people living in underserved communities in Chicago faced every day, the larger
public policy decisions needed to make change, and the way service programs like ICTC are
trying to have an impact. His opinions were clearly formed by his faith and impacted by Jesuit
ideals of service above self.

But the Jesuits and the spirituality of its founder, St. Ignatius, are not all about butterflies and
rainbows and selfless acts of service. Ignatian spirituality places priority on finding God in all
things – not just the easy or beautiful moments, but the challenging or humbling ones. And I
cannot help but think that Mike, throughout this five-year long case, has been drawing on this
Jesuit charism, the one I saw so clearly in him as a 17-year-old. For now, he must find God and
his path forward in a different career and in a different place. Mike now lives a life as a “man for
others” in North Carolina, where he moved with his wife and children to prioritize connecting to
a support system near his wife’s family, as well as pursing new career opportunities. But the
youngest of the Gramins Clan still serves as a loving son, brother, uncle, and cousin to the family
that started in Chicago, and a friend to many around the world, and he works to live up to that
responsibility.

I feel lucky to have gotten to know Mike during that first visit, but also to interact with him many
times over these last 20 years, including when I helped him and his wife throw his sister Meg a
surprise graduation/birthday party in New York just a few years ago. I know he has been
chastened by this experience and a sentence of incarceration would be devasting to all those who
love and rely on him. Mike has focused these past few years on ways he can move forward
outside the world of Wall Street, and I join all the others who know Mike’s true character to ask
that you to allow him to continue this work as an imperfect “man for others” on probation
without court supervision.

Thank you for your consideration.

Sincerely,

Kathleen M. Long




                                                                                                Ex. A-100
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 24 of 66




Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny,

I have known Michael Gramins through his mother with whom I worked at Woodlands
Academy. I was the Wellness Coordinator and worked hand in hand with our boarding
school! It was prom time for Woodlands and one of our international students came to my office
very sad because her date for senior prom had cancelled at the 10 hour and she wanted to know if
I knew anyone she might ask! I said that I thought I did and would see her after classes! Pim is
from Thailand and had been studying in the states and had been really looking forward to this
experience! I quickly called Mike’s mom, Mary and asked if she thought Mike would be
interested! He was the first person I thought of to trust taking this young woman to her prom!

Later that evening, Mike called me to tell me that he would be very happy to accompany Pim to
the prom! He said that he would be honored! I was able to give Pim an affirmative answer and a
phone number the next morning!

Michael, in saying yes to this perfect stranger, made this one of the best times of Pim’s American
high school experience and Michael’s only goal was to make sure this young lady had a
wonderful and memorable time and she did! He was selfless in his response and treated this
young woman with caring and respect and they remained friends long after Prom night ended!

Mike is one of the most genuinely good and honest young man I know and respect!

Sincerely
Marsha Marko




                                                                                              Ex. A-101
  Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 25 of 66



October 29, 2020

Judge Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny:

I am writing to you on behalf of my nephew, Michael Gramins. He stands before you for
sentencing. I want to put in a good word on his behalf.

When I was a child, I used to live a block from my uncle's house and would see my uncle
virtually every day. However, as Michael's uncle, I have not been able to see him as
frequently. My sister, Mary Gramins, is Michael's mother. She and her husband live in
Deerfield, Illinois, and my wife and I live in Madison, Wisconsin, a good 3-hour drive apart.

My sister and I, however, keep in close contact. As Michael was growing up, we exchanged
visits several times a year. My wife and I had opportunities to observe Michael, the youngest
of seven children.

As a child he was kind, active, involved and interacting with the group of children present.
He followed directions very well. Since he had six older siblings, he had a lot of practice
with that.

Now that he has grown up and lives in New York, my wife and I would see him periodically
when we visited New York City. He was a kind and generous host. Not only did he take us
to meals, but he would arrange prepaid Ubers to pick us up, take us to the restaurant and then
pay for the meal.

After the meal, he would go outside with us: -- hail an Uber -- give the driver directions of
where to take us. When we reached our destination, we would learn that once again Michael
had prepaid the ride.

These are examples that we've been able to witness. However, we can surmise characteristics
without being able to witness a lot of them. For example, I am reasonably certain in
Michael's life that he has listened and obeyed the reasonable instructions given to him by
persons in authority such as his parents, teachers, priests, first responders and even older
siblings.

My wife Kay and I feel Michael has been an exemplarily kind person to us. He has been very
faithful, loyal and always very ready to help when needed. We certainly regret the situation
that he finds himself in and we would like to make a recommendation to you.

Since this incident started some time ago, Michael has indeed been severely punished. He
has lost his preferred career -- no financial house will hire him or let him be near their
operations -- not now and not in the future. That itself is punishment.




                                                                                                 Ex. A-102
    Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 26 of 66



In addition, he has endured the uncertainty of the outcome for a long time. One could say
that he has pre-served the sentence by living almost a decade of extra stress and anxiety for
doing what he was trained to do.

He has been highly creative in exploring new jobs. He became the organizational leader of a
group of attorneys. He managed their office very efficiently. We feel Michael has many
talents that are beneficial to society if he is not incarcerated. We ask that his sentence not
include imprisonment so that his abundant positive talents can be used for the good of his
wife and children and for the greater society.

Thank you very much for your consideration. We appreciate the time you spend analyzing
and thinking about our request.

Sincerely,

Robert J. Sladky
Kay Jarvis-Sladky






                                                                                                 Ex. A-102
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 27 of 66




Eagle River WI
October 23, 2020

Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street – Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny,

I have known Michael Gramins his entire life. My husband, Dennis Gramins, was
his father's brother. Mike was raised with 6 siblings in a nurturing home where
Christian morals and patriotism were taught. Mike attended Catholic schools and
graduated from Georgetown magna cum laude majoring in Government Honors.

I saw the love and respect Mike had for his uncle from a very young age up until
he passed away on July 19, 2019. Growing up in the Chicago area, Mike had the
opportunities to enjoy nature and fishing in the northwoods of Wisconsin with his
Uncle Denny. Such trips were not just fun vacations, but included teaching
moments. My husband taught by example. Boating and fishing laws were strictly
enforced. Campfire safety was top priority. Breaking the rules was unacceptable.
These were basic lifetime lessons that taught Mike right from wrong. I believe as
an adult, husband, and father Mike still reflects on those experiences.

In the eulogy Mike's sister gave at their uncle's memorial service Mike was quoted
saying “We fished an entire weekend and didn't catch a single fish, but it was a lot
of fun to spend time with Uncle Denny.” I'll always remember the phone call from
Mike the day before my husband passed away. In tears he said “I wish I could be
there.” That's the man Michael Gramins grew up to be.

Respectfully,


Cheryl E. Gramins


                                                                              Ex. A-103
         Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 28 of 66


Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street – Room 228
Hartford, Connecticut 06103
November 11,2020

Dear Judge Chatigny,

Thank you so very much for taking the time to read all of the letters that are being sent in for Michael
Gramins. My name is Rose Thessin and Mike is my nephew. As you probably know, he is the
youngest of seven children. I have two children and that continues to be a challenge for me! Over the
years I just marveled at the amazing envirornment that my brother and sister-in-law created and
maintained for all of their children. It is an extremely strong religious home, full of love and patience,
respect, discipline and encouragement. The underlying foundation resulted in two doctors, a teacher, a
policeman, and three financial specialists.

I’m hoping that you understand how Mike excelled in high school (Loyola Academy) and college
(Graduated from Georgetown May 2004). He utilized his education and grew his expertise for sixteen
years in the NYC financial arena. Mike has always worked hard. He has a soft side too and I’ve
witnessed on numerous occasions how he has evolved into a loving and devoted husband and father.
Family means everything to him and it is unthinkable that he would do anything to jeopardize that.

Please consider the pain, stress and disillusionment of the past five years that Mike and his family have
already suffered when you convene on December 17th. I am asking that you be lenient in your
judgement.

Sincerely,

RoseThessin
Rose Thessin

Dousman, WI




                                                                                                   Ex. A-104
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 29 of 66




                                      RhodaPeritzMaletta
                                                        
                                      Demarest,NJ       
                                               
                                               
Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreet–Room228
Hartford,CT06103


                                                             November11,2020


DearJudgeChatigny,

         IamwritinginsupportofMichaelGramins,whomyouarescheduledtosentenceon
December17,2020.IhaveknownMikesince2006,whenhewasajuniortraderinthe
MortgagebusinessatLehmanBrothers,whereIwastheChiefOperatingOfficerofFixed
Income.IamhopingtogiveyoualensintonotonlyhischaracterbutalsowhatIhave
witnessedofhisandhisfamily’squitesufferingthattheyhaveenduredsince2014whenhe
wasputonleaveatNomura.

         Bywayofbackground,Icounthiswife,NatalieGramins,asoneofmydearestfriends.
NatalieandIforgedanextremelyclosefriendshipwhilesheworkedformein2003.Whilewe
workedtogetherfrom2003Ͳ2011andagainin2019andpartof2020,ourrealconnectionis
oneofunwaveringfriendship.ItwasthroughNataliethatIwasfortunatetobeabletogetto
knowMikepersonally,whichwasinadditiontotheknowledgeandinteractionIhadwithhim
professionallywhileatLehmanBrothers.

         IwoulddescribeMikeasahighquality,intelligent,thoughtful,caringandloving
husbandtoNatalieandadoting,lovingfathertoboth (6)and                (3).Heholdshis
headhighwhiletryingbest,alongwithNatalie,tomaintainapositive,normallifeforthe
children.However,Mike(andNatalie),hasquietlysufferedforalmost6yearswiththiscase
hangingoverhisheadallday,everyday.Mikehasnotbeenabletohavea“normal”daywith
             and formostoftheirlivesandhasnotbeenabletobe100%emotionallypresent
forhisfamilywithoutthissituationhangingoverhim.Mikehasbeenbothemotionallydrained
andmentallyaffectedduetotheongoingmatteroverthepastfiveͲplusyears.Thesmall
blessingisthattheirchildrenareyoungandwillnotrememberseeingorunderstandwhattheir
fatherisgoingthrough.





                                                                                                Ex. A-105
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 30 of 66




        YourHonor,IimploreyounottotakeMikeawayfromhisfamilyafteralmost6yearsof
quitesuffering.Hehaslostanabilitytohaveacareerandmostrecently,theyhavehadto
relocatefromtheirhomeof16yearsinNewYorkCityaswellastheirsupportsystemoffamily
andfriends.TheydidthissothatNataliecouldtakeajobinNorthCarolinainordertobeable
tosupportthefamily.TakingMikeawayfromhisfamilywillnotonlycontinuehis“sentence”
butleaveNatalieandthenowgrowingchildrenwithoutafatherinanewstate,schooland
home.Ihavebeeninthefinancialfieldforover30years.Ifeelconfidentsayingthat,inaddition
toMike,anyonefollowingthecaseintheprofessionalfield,eitheroutofinterestor
requirementhasgottenthemessagethattheDepartmentofJusticewantstodeliververy
clearly.

        Ihopethatyouwillreadmyletter,alongwiththemanyothers,andcometoa
conclusionthatMikehasalreadypaidameaningfulandlongpenalty.Thankyoufortakingthe
timetoreadthisletter.



Verysincerely,



RhodaPeritzMaletta










                                                                                                 Ex. A-105
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 31 of 66




November 25, 2020


Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny,

My name is Bobbie Norris and I am the best friend of Natalie Gramins, wife of Mike Gramins.
I’ve known Natalie for over 32 years, meeting her first in elementary school when we were nine
years old and her family moved to North Carolina, continuing to the present.
I met Mike when the couple started dating and instantly knew that he was the one for Natalie.
I can recall the difference in Natalie’s voice when she called me after their first date to a Red
Hot Chili Peppers concert in NYC. There was something completely different about this
relationship for her, and his love and commitment to their relationship was evident from the
beginning.
I was privileged to be asked to stand up for the couple at their wedding and act as godmother
to their youngest daughter.
During the days leading up to Mike and Natalie’s wedding, Mike and I shared some banter on
expectations of my maid of honor speech as he “expected a lot from me” in providing an
impressive speech. In response, my speech included the same hopefulness stating, “I expect a
lot from Mike in his marriage to my best friend. Natalie is a strong and amazing person and his
continued passion, dedication and support in their relationship through the future will need to
be epic”.
Mike has lived up to these expectations and more. He is always putting Natalie first by
watching the kids for our annual girls’ weekends and continuing to celebrate her milestones,
like the 40th birthday celebration he organized for her a year ago.
Through the years of the growth of their family, Mike’s commitment to my best friend has
remained constant. His dedication to do the right thing for his family and his love for them has
always been first.
While the future has looked different than both Mike and Natalie anticipated, their faithfulness
and strength to better their children’s life and do right for their family has remained consistent.
I’ve known Mike Gramins for 14 years and know he is a good, honest man and truly believe he
has learned from this. He and his family have suffered quite immensely over these last five




                                                                                               Ex. A-106
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 32 of 66




years and I implore leniency in his sentencing and not to take him from his family and their
future together.


Sincerely,


Bobbie
B bbi Norris
       N i




                                                                                               Ex. A-106
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 33 of 66




                                                                         Hon. Robert N. Chatigny
                                                                       United States District Court
                                                                           District of Connecticut
                                                                Abraham Ribicoff Federal Building
                                                                      450 Main Street - Room 228
                                                                      Hartford, Connecticut 06103
                                                                                                     
                                                                                 November 21, 2020

Dear Judge Chatigny,

My name is Michael S. Monteith and I am writing in support of Michael Gramins. Mike and I
were classmates at Georgetown University, teammates on the Club Lacrosse team and, most
importantly, friends. We still are friends almost 20 years later and, I’m sure, will still be 20 years
from now and beyond, regardless of the outcome of this matter.

As happens with a lot of college friends, life has a way of getting in the way with careers, moves,
marriage and kids preventing you from spending as much time as you’d like with your college
buddies. Mike made his way into finance, met Natalie, and had and                    , while I made
a career in law starting as a litigator and ultimately settling into M&A due diligence services, met
my wife Lisa, and started my own family. Through all this, and as recently as running into Mike
randomly along a parade on Long Island over 4th of July in the summer of 2019, our friendship
remained and could be reignited immediately upon seeing each other. As I’m sure you know,
Judge Chatigny, when you have a friendship with such a strong foundation, you can see someone,
and it seems like no time has passed.

What struck me that day, and this was really a 10-minute conversation, where I got to meet his
kids, say hello to Natalie, and Mike got to meet my 18th month old daughter,                 who was
perched on my shoulders, and my wife, Lisa, is that Mike was still positive, smiling and gracious
despite being in the middle of this ordeal. Mike has always been a confident guy, not cocky, but
confident and with reason. Mike is brilliant. I knew that moments after I met him in one of our
government classes at Georgetown and listened to what would become a familiar soliloquy of his
in class. That day on Long Island though, I did sense that Mike was humbled by what has happened
since 2014. I’m not in a position to comment legally or financially on what happened as I can’t
claim to have that background, education or sophistication in the field, but I can tell that Mike and
his family have endured real, life-changing consequences.

Nonetheless, on that day, Mike was smiling with his family, gracious in meeting mine, and it was
great to share a moment with an old friend. Mike was still Mike and leads me to a word that I used
to describe our friendship earlier: foundation. Mike is a man built upon a sturdy, sound foundation
composed by family, faith and character. In my experience, I have never seen Mike act maliciously
or in an unkind way to anyone. Much the opposite, Mike is one quick to laugh, smile, and support.
I’m proud to be his friend. I’m proud to be his friend today, I’m proud to have been his friend




                                                                                                  Ex. A-107
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 34 of 66




yesterday and I will be proud to be his friend tomorrow regardless of what plays out in the
courtroom.

I can’t speak to what happens on a trading floor, I’ve never set foot on one. I don’t know the mores
and norms of behavior in such a setting. I am aware and can appreciate the gravity of what
occurred. That being said, I can speak to Mike Gramins’ character: Mike is a good, kind and smart
man.

Mike wears a scarlet letter and will bear it for the rest of his life. He knows that. He has lost what
was an extraordinarily successful career and his family has suffered with him every step of the
way for the past six years. In my opinion, for whatever it is worth, a prison sentence at this time
would not do anything more than to separate a man from his family, from his young children.
Mike and his family have already paid a price for what happened. Instead of taking Mike from his
family, it is my hope, that they can move forward.

Mike is a good, kind and smart man. I’d like to see what’s next for him and I hope, whatever it is,
it is with his family.

Sincerely,


Michael S. Monteith, Esq.




                                                                                                  Ex. A-107
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 35 of 66




Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreetͲRoom228
Hartford,Connecticut06103


DearJudgeChatigny,

        MynameisHadleySchaferandIamafriendofMikeGraminsfromGeorgetownUniversity.I
haveknownMikesince2000whenwewerefreshmentheretogether.Whathasalwaysbeenmost
notableaboutMikeinthetimeI’veknownhimishisunbelievabledriveandworkethic.Imost
frequentlyranintoMikeinthelibrary–hewasaconstantfixturethereandhewasalwaysknownas
oneofourmostdiligentandstudiousfriends.HewasandisanincrediblyhardͲworkingindividualand
hisacademicrecordcertainlyreflectsthat.Despitewhatsocialactivitymayhavebeengoingonatany
givenmoment,Mikealwaysprioritizedacademicsfirstandforemostandnevertookasecondat
Georgetownforgranted.Hewasoneofourfewfriendsthat,evenattheageof18,hadavisionforhis
careerandspenteverydayworkinghardtowardshisgoals.

        Beyondhisstrongacademicfocus,IalsorememberMike’sdeepconnectiontotheJesuit
communityatGeorgetown.HisCatholicfaithandbackgroundwereclearlyimportanttohimandthat
neverwaveredwhetherattendingMassorspendingtimewithourJesuitfaculty.Hewas,infact,such
goodfriendswithseveralJesuitprofessorsthathewasoneoftheveryfewstudentsgivenpermissionto
walkourmascot–Jackthebulldog.

         Outsideofourcollegeexperience,IhavealsolivedinNewYorkCitysincegraduatingcollegeand
havespentwithMikeandhisfamilywithourlargergroupoffriends.WhileMikehasalwaysbeena
welcomeandfriendlyfacetorunintoonstreetanygivenday,Imostrecalltherecenttimeswehave
spenttogethersincehehasbecomeaDad.Oneofourcreativecollegefriendshostsanannual
gingerbreadmakingpartyforallourkids.InthemostrecentyearsbeforeMikemovedtoChapelHill,I
wouldalwaysseehimandhisfamilythere.Mydaughter,         ,lovedplayingwithhisson, ,anditis
clearMikeisaloving,activeandengagedDad.Iknowthiscasehastakenanextraordinarytollonhis
familyforsuchalongtimeandyet,despitewhatIimaginehasbeenamassiveamountofpainand
stress,Mikehasclearlyusedthistimetoappreciatewhathehasandspendmorevaluabletimewithhis
familyandkids.Mikeiskind,heisunbelievablyhardworking,heisagoodfriend,hehasstrongvalues,
andheisfantastichusbandandDad.Asentenceofincarcerationwould,withoutadoubt,bea
devastatingoutcomeforhisfamilyandIhopeyouwillconsideralesspunishment.

        

Sincerely,

HadleySchafer




                                                                                                       Ex. A-108
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 36 of 66



Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street — Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny,

I am writing in support of Michael Gramins. Michael and I worked together at Lehman Brothers and
then at Barclays, prior to his departure for Nomura. I have known Michael’s family for even longer. I
worked with his brother John, and worked with John’s wife Ashley, both at Lehman
Brothers. Additionally, I had the great fortune of playing in a rock band with Ashley for many years in
the 2000s. As.a result, I have gotten to spend a lot of time socially, as well as professionally, with
the Gramins family.

Although I didn’t work on the same team as Michael, we did both work in the Fixed Income Division
at Lehman and Barclays, and so I got to watch Michael develop as a young, talented individual. My
interactions with Michael were always positive. As a professional, he was thoughtful, intelligent and
genuinely caring about his clients as well as his peers. At a young age, he displayed the wisdom
that the relationships you build, both internally and externally, are the lifeblood of the industry. We
shared the philosophy that building trust with clients and peers may take a lot of time and effort, but
it was the best path to not only success, but to find real happiness in your work. 

My social interactions with Michael were also always positive. He was kind, humble, and respectful,
and well liked by peers. He met his wife Natalie at work. An office romance often comes with a
good amount of gentle ribbing from co-workers, but Michael handled that with maturity and
confidence, as he had clearly found his match and wouldn’t be deterred. I greatly admired how he
comported himself. He was also very supportive of our band, and would not only attend the
performances but also always look for me afterwards and find something really encouraging to
say. Michael wasn’t the loudest or the brashest guy in the room, but he was certainly one of the
nicest.

When I learned that Michael had been indicted, I was floored. I have known he and his family to be
good, honorable people. I prayed for Michael then and continue to do so now.

These past five years have been very hard on Michael. When I have seen him, he has always done
his best to sound upbeat. He has worked tirelessly on his own case and has kept the faith but
anybody that knows him well can see how it has taken its toll physically and emotionally. Five years
of living with the stress of this case has been a very steep price to pay. I would ask Your Honor to
please grant the sentencing request of Michael’s attorneys.

Respectfully,

Michael V Neumann

November 1st, 2020





                                                                                                   Ex. A-109
Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 37 of 66




                                                                     Ex. A-110
 
                     Case     
                           3:15-cr-00155-RNC      Document 585-7 Filed 12/03/20 Page 38 of 66



             Hon. Robert N. Chatigny
             United States District Court
             District of Connecticut
             Abraham Ribicoff Federal Building
             450 Main Street - Room 228
             Hartford, Connecticut 06103




             Dear Judge Chatigny,

             I am writing to share the character of my cousin Michael Gramins.

             I have had the pleasure of knowing Michael since I was child, my father and his mother are
             siblings. We may have grown up in different states, but I fondly remember playing together
             when the families got together. When Michael and I were children, we had sleep overs under
             the dining room table, and put on plays in the basement. As we grew into our teen years, the
             get-togethers continued, but it changed to playing competitive pick up games of basketball in
             the driveway and debating who was a better football team- the Packers or the Bears.
             Throughout those years, I would say characteristics that defined the Michael I knew were family,
             faith, and service to others.

             As life carried on and we moved into our adult years, different universities and disparate locals
             reduced the once frequent meetings to quick chats at a few family weddings. However, a few
             quirks of fate led both of our families to be residents of the Northeast. The short distance
             between my home in Connecticut and his in Manhattan led to opportune meet up.

             On a brisk autumn afternoon, we took the train to the city for a long overdue reunion. As we are
             both parents to young children, Michael suggested meeting at Pier 40 along the West Side of
             Manhattan. While the kids played at the playground, we shared what had been occurring in our
             lives. I remember looking out over the Hudson, thinking to myself how lucky I was to be in this
             place and to have family nearby. The visit was longer than we planned, kids got along so well,
             as did the adults. It was wonderful to see the characteristics that defined Michael as a boy were
             still there, but deeper as a man. He is a devoted father, dedicated to his faith and service to
             others. During that visit I could see that he was equally dedicated to passing those
             characteristics to his children as well.

             While Michael and I again find ourselves residing on opposite coasts of the country, I often think
             back to that afternoon play date, when missed years and missing each other’s many life
             moments didn’t matter. What mattered was the opportunity to reconnect with family and to
             introduce a new generation of cousins to the importance of family and of the effort to find time to
             connect over those shared bonds. That afternoon meet up was our relationship renewed,
             reminding me that Michael is a simply a text away, as I am for him. Looking ahead, I can only




                                                                                                            Ex. A-111
 
                     Case     
                           3:15-cr-00155-RNC      Document 585-7 Filed 12/03/20 Page 39 of 66



             hope and pray that we continue to find time for these precious moments such that the next
             generation appreciates the family they’ve been blessed with.

             Thank you for taking the time to read my letter and to share this memory with me.

             Sincerely,




             Claire Thingvold

                




                                                                                                  Ex. A-111
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 40 of 66



Jane Sladky Valley:

Minnetonka, MN




November 21 2020


HOn. Robert N. Chatigny:
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103


Dear Judge Chatigny,


No one asked me to write this letter nor told me. Michael asked my parents and my older sister
to write letters on his behalf. While I was talking to my sister, Claire, last night, I realized I
wanted to support Micheal as well.

I'm the youngest of our generation in our family. Michael Gramins is my cousin and is two years
older than me. In our youth there may have been competition for who was the cutest.

My memories of our youth are full of sleepovers under the dining room table, playing with
Michael's Playmobil sets, playing on the swing set, and going to church together.

As we grew older the competition went away, and Michael took on a role of supporter and
protector. We learned to have fun together and appreciate our differences. We both continued
our education with Jesuit universities. I crossed paths with girls who met him while I was in
college, and I heard all about my good looking cousin.

A mutual respect continued to grow. I will forever be grateful for the support Michael and his
wife Natalie gave to us at my wedding. My mother went to the hospital after the reception and
before the brunch she was hosting. Michael and his wife stepped up to help host our wedding
brunch.

A two year age gap when we were kids was large, but as adults it is nothing. My husband is the
same age as Michael. Michael and I both have two children. My oldest,         , is a first grader
like . My youngest turned three this month, which is the same age as                  . As a
working motherlike Natalie, I know the importance of having a husband and father present at



                                                                                                Ex. A-112
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 41 of 66



home. Michael and I are lucky to come from a family tradition of a hands on father. I am proud
to see Michael continue to be so involved with his children like my father and his. Michael is also
passing on the love for trains, a family obsession.

Having a father at home is even more crucial during this unprecedented time that we are
enduring. As a second grade teacher, I see the effects COVID19 and school closures are having
on my students. I do not even want to imagine how a global pandemic plus having Michael sent
to prison could seriously impact             , , and Natalie. Even typing the word prison is
challenging. Michael needs to be at home supporting his family.

These stories or memories may not seem like much to someone else, but they mean so much to
me. Michael Gramins is a supportive, protecting, faithful, and loving member of our family. He
is needed by many near and far especially Natalie, , and               .


Sincerely,




Jane Sladky Valley




                                                                                               Ex. A-112
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 42 of 66



Kathleen Ralston

Bloomington, IL

November 22, 2020

Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

Re: Michael Gramins
Dear Judge Chatigny:

I am writing on behalf of Michael Gramins with respect to his sentencing in December 2020. I
understand that Mike was convicted of conspiracy, that you set aside that conviction in 2018
and that it was re-instated by the Court of Appeals. I have considered the conviction and
following events in the preparation of this letter.

Mike and I have been close friends for almost 20 years. The two of us met in 2000 as freshman
at Georgetown University and remained close friends over the course of our four years together
at school and thereafter. During our time together at Georgetown, I came to know Mike as a
genuinely upstanding young man. He lived the Jesuit values of our education – striving for
excellence and being a “man for others.” Mike remains a man of character, committed to his
values, his friends and his community. He is the kind of person who shows up for his friends in a
time of need and does so with both integrity and compassion.

My experience of Mike now is that the ideals and virtues he displayed in college remain true to
this day. Mike is a family man. For many years, we lived close to each other in New York. I
would often see him with his wife Natalie and children,    and            . He was a loving and
devoted husband and father. Mike is also a man of faith. I would often run into him at Mass on
Sundays at St. Peter’ Catholic Church.

Through our exchanges, it has been apparent how challenging this situation has been for Mike
and his family. Having seen him with his wife and children, I know that an incarceration
sentence would be devastating to him and his family.

I respectfully ask that you take this letter, and the many others written on behalf of Mike, into
consideration at the time of sentencing. Mike is an upstanding, honest individual committed to
his family and his community. I implore you to show compassion to him as you consider his
sentencing and the future of his family.

Sincerely,

Kathleen Ralston

Kathleen Ralston





                                                                                               Ex. A-113
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 43 of 66
                                               Rory E. Shaw

                                           Greenwich, CT

                                                                                        November 22, 2020


Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny,

I am writing to you on behalf of my good friend, Mike Gramins. Mike and I attended Georgetown
University together and met shortly after arriving on campus for our freshman year. From early on in our
friendship, I admired Mike for his strong work-ethic, character, and level of maturity. While others,
including myself, spent several semesters getting acclimated to our newfound independence, Mike did
not waste any time adjusting and excelled from Day 1 on campus. I never asked Mike, but I believe some
of this drive came from the need to financially support himself through college. He maintained a full class
schedule and worked on-campus when not in class. Mike worked the front desk at Yates, the athletic
facility for faculty and students, and checked students in. Without fail, Mike always had his Government
textbook cracked open, which says a lot about his desire to better himself. Mike’s hard work was reflected
in his grades, as he graduated magna cum laude in Government, one of the more challenging majors at
Georgetown, and ultimately a coveted job offer in Sales & Trading from Lehman Brothers. In Mike’s case,
he relied on the strengths of his resume and did not have personal connections to Wall Street.
From a professional standpoint, Mike was successful in his role, as he retained his job at Barclays after
Lehman Brothers went bankrupt during the financial crisis. I understand Mike’s group subsequently
moved to Nomura, which had also purchased some of the Lehman Brothers Sales & Trading business. I
could tell Mike was proud of his work, but he was always remained humble and never bragged about his
personal success. This is consistent with his character at Georgetown – I knew he was a strong student,
but he would never boast about his grades to peers.
On a personal level, Mike is universally liked by his peers. He has a diverse group of friends and has always
been someone I could rely upon for advice. When I was interviewing for jobs in 2007, Mike took time out
of his busy schedule to share career advice and provide referrals to others who could potentially help me
out. Over the years, as we've both started families and focused on our respective careers, we have tried
our best to stay in touch and attend Georgetown basketball games at Madison Square Garden together. I
have gotten to know his wife Natalie, whom he met while working at Lehman Brothers. Natalie is an
extremely kind individual who, like Mike, has strong character and work-ethic. She has maintained a
professional career while raising two beautiful children, and                  .
While I do not have enough background or knowledge to comment on the case at hand, I do know it has
taken a tremendous toll on Mike and his young family. For someone who enjoys working hard and




                                                                                                        Ex. A-114
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 44 of 66
providing for himself and his family, being out of work for over six years and not having a light at the end
of the tunnel is an extremely difficult situation and one I would not wish on my worst enemy. In social
settings, Mike does his best to stay positive and not let the uncertainty of the case weigh on others. He is
focused on being a good father and husband, which is all he can do at this point in his life. Mike and Natalie
moved their family out of New York earlier this year to Chapel Hill, NC. While this move was a way of
trying to move beyond the past and start over, the resolution of this case still heavily weighs on Mike,
Natalie, and his two children, who are now of age to know and love their father. I cannot imagine being
in Mike’s shoes (I have three young children under the age of six) and worrying about not being there for
my kids – not only physically and financially, but emotionally. I humbly ask that you allow Mike and his
family to move beyond the past and move forward with their life, not only for Mike’s sake, but for Natalie,
   and                ’s as well. They are a beautiful, loving family and they deserve to have their father in
their lives. Lastly, I can assure you from knowing Mike, he will never put himself in a position where his
character will ever be called into question for the rest of his life. Thank you, Judge Chatigny, for your time
and consideration.



Sincerely,



Rory
R    Shaw
     Sh




                                                                                                         Ex. A-114
     Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 45 of 66




                             PeterC.Kirn
                                         
                       RanchoSantaFe,Ca         
                            858Ͳ472Ͳ3394
                                   
October29,2020

Hon.RobertNChatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreet–Room228
Hartford,Connecticut06103

Subj:MichaelGramins

DearJudgeChatigny,

Mikeistheyoungestofsevensiblings.Allhissiblingswerebroughtup
inastronglovingMidwestCatholicfamilyenvironment.Mydaughter
marriedhisbrotherJohn.WhenIwouldvisitmydaughterinNY,we
wouldgotodinnerwithyoungMike.Freshoutofcollegeandworking
forLehmanBrothers.Astheyearswentby,Mikemarriedandwe
wouldgettogetherwithhisfamily.IwasalwaysimpressedbyMike’s
attentiveandrespectfuldemeaner.Iwasabletosensehisabilityto
careaboutothers.Hisdevotiontohisfamilywasalwaysevident.My
summaryisthatMikeisnotjustaniceyoungman,butagoodyoung
man.

ThroughoutmyNavalcareer,Ihavecomeintocontactwithyoung,
motivated,andhighlyprincipledmenwhoinadvertentlymakea
mistake.Ifthepersonpossessedprincipledcorevalues,itwasworth
myefforttousethatteachablemomenttofurtherdevelopcharacter.


                                                                          Ex. A-115
     Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 46 of 66





IbelieveMikeisoneofthoseprincipledpeople.Idonotknowthe
meritsofthecase,butIdoknowMike.Hiscorevaluesofintegrity,
empathy,andselfnessforothersarerocksolid.

YourHonor,Idonotenvyyourdecisionsinthissentencing.Ontheone
hand,Mikehasbeenconvictedofacrime,butontheotherhand,he
hasalreadypaidaseverepriceforhistransgression.Hehasnotbeen
abletoworkinhisprofessionforoverfiveyears.Thatactionalonehas
ledtodevastatingconsequencesforMikeandhisfamily.Inorderto
makeendsmeet,thefamilyhasbeenupͲroutedandmovedoutof
state.Thentherearethemanyhoursandeffortsdevotedtohis
defensecoupledwithalltheyearsofanxiousuncertainty.Thathas
beenahugepunishmentinitself.

MydiscussionswithMikeleadmetobelievethathehaslearnedthe
necessarylesson.Mysummaryisthatwehaveayoung,overly
energeticman,whomadeamistake,andhasalreadyservedsixyears
ofuncertaintyashiscaseprogressedthroughthecourtsystem.
Goingforward,Idonotcomprehendwhatvaluewouldbeservedfrom
incarcerationorprolongedprobation.

OnbehalfofMikeGramins,IrespectfullyrequestthatYourHonor
exerciseempathyandcompassioninhissentencing.

VeryRespectfully,

PeterC.Kirn
Captain,USNRRetired.





                                                                          Ex. A-115
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 47 of 66




October30,2020

Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreetͲRoom228

DearJudgeChatigny,

InmyownwordsIwouldliketotellyouhowIamacquaintedwithMichaelGramins,firstIwouldliketo
tellyouwhoIamandhowIbeganmyrelationshipwiththeGraminsFamilyandhowImetMichael.
MynameisEllenGaglioneandIamthegirlfriendofMichael'suncleJamesGramins,JimandIhavebeen
togetherforthelast25yearsandhavebeenwelcomedintotheGraminsfamilywithopenandloving
armsasoneoftheirownandthisishowImetMichael24yearsagoslightlylessthanayearafterImet
Jim.

WhatismymostgraciousandpreciousmemoryofMichaelwasin1996,itwasatafamilyweddingin
Illinois,itwastheworst,coldestwinterofthattimeasalloftheGraminsclangatheredastheyalways
doforCelebrations,JimandIdrovedownfromPewaukee,Wisconsintojointheaffair.Asweentered
theroomyoucanimaginehownervousIwasmeetingsuchalargefamily.Wewalkedovertowhere
Jim'sbrother'swerestandingwithotherfamilymembersandIwasintroducedtothemincluding
Michael,whobythewaywas12yearsoldatthattime.Asthingsbegantogetmovingwiththe
receptionandmusicwasbeginningandguestswerestartingtogatheronthedancefloortoenjoy,there
wasataponmyshoulderandasIturneditwasMichaelwithashysmileonhisfaceandhishandwas
extendedtomeandsincerelyaskedmeifIwouldliketodance!Iswalloweddeeplythinkingthatthere
areallthesegrownmenincludingJimstandinghereandMichaelthisyoungmanof12yearsoldwas
askingMeifIwouldliketodance.IwashonoredandtruthbetoldIwasabitgiddyasthisyoungman
dancedaslowdancewithme.SuchagentlemanIthought,meaperfectstrangerbutwaswithoneof
hisfavoriteuncle'sheproceededtomakemefeelwelcomed.

ThisisjustoneofthethingsthatwillalwaysstaywithmeasIenteredintothiswonderfulfamily.Like
MichaelIhavetwogrownsonswithyoungfamiliesoftheirown.IalsocomefromastrictCatholicfamily
andhaveraisedmysonsthesame.Michaelhasalwaysbeenagentlesoul,smart,forthcoming,athletic,
honestandwantingthebestforfamily.

AsaMotherIcanseewheremistakescanhappenandmadesurethatifitwasinmypowerIwould
steerthatmistakeinanotherdirectionandpraytoGodaveryvaluablelessonwaslearned.
MichaelcomesfromafamilyofstrongvaluesandethicsandIaminaweofhowhehasprogressedinhis
life.JimandIhavebeenthereformanymanyoftheirlife'sbeginning'sincludinghismarriagetohiswife
Natalie.

SoinrespectforthechargethatMichaelfaceswhatIamaskingJudgeChatigny,whenyouaremaking
yourdecisionforMichael,inmymindandinmyheartitwasamistakeandnotathoughtthatledthisto
yourbench.IaskforforgivenessandmercyforMichael.

SincerelyYours,
EllenMarieGaglione



                                                                                                        Ex. A-116
Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 48 of 66




                                                                     Ex. A-117
  Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 49 of 66




                                  Virginia R. Cornyn


                               Portland, OR




22 October 2020


Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street – Room 228
Hartford, CT 06103


Dear Judge Chatigny:


This letter is written in support of Michael Gramins whose sentencing hearing is
scheduled on 17 December 2020.


I have been a friend and honorary aunt of Mike’s and his siblings all of their lives. His
mother and I met in college (now Mount Mary University, Milwaukee, WI) in 1959 and
have been close friends ever since. So, you could say that I have known Mike since
before he was born.


As an honorary nephew Mike has been a joy in my life. Watching him grow into a
responsible, bright, caring man has given me a great deal of reflected pride. It
touched me that he and Natalie, now his wife, included me in all of their engagement




                                                                                            Ex. A-118
   Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 50 of 66




and wedding activities. I keep pictures of their family on my computer and
refrigerator.


I have been asked to give Mike a character reference and so will try to be somewhat
formal though it is tempting to attest to Mike being a character. As the youngest of
seven children he had to find ways to be seen and heard and certainly did. He was
fun and learned to hold his own in a group that are all wonderful and accomplished
people as he is and as are his parents.


I know Mike to be a genuinely good person who has used both his formal (Jesuitical)
and informal (family, friends, and colleagues) education to the best of his
considerable abilities. He has been wounded by the process that he has had to go
through, of which you are now a part. Given that, he has made the best of his
circumstances and has found helpful and positive ways to move forward with his life,
career, and family. Mike is resilient and continues to do good professionally and
personally. He has done all that has been asked of him throughout this process with
strong support from family and friends. That will never stop as I and we all believe in
Mike as an honest responsible man.


Thank you for considering this support of Michael, Mike, Gramins.


Sincerely yours,




Virginia R. Cornyn
Virginia R. Cornyn, Honorary Aunt of Michael




                                                                                          Ex. A-118
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 51 of 66




NoraD.Andrews
                   
Winnetka,IL         

November23rd,2020


Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
AbrahamRibicoffFederalBuilding
450MainStreet–Room228
Hartford,Connecticut06103

DearJudgeChatigny,

Ihopethisletterfindsyouwell.Iamwritingyou,onbehalfofmyfriend,MichaelGramins.My
hopeitsoshedsomelightonthetypeofmanIknowMiketobe.

MynameisNoraAndrews.IattendedLoyolaAcademy&GeorgetownUniversitywithMike.
Mike&IwereinthesamegroupoffriendsatLoyola.Iamsureyouhaveheard,Mikewason
StudentCouncil,TorchClub,madeDeansList,playedsports,etc.Butourcommonbondinhigh
schoolwasalwaysourloveforourfamily.Mike&Ibothcomefromquitelargefamilies.So,we
understoodhowwonderfulitwastohaveoldersiblingstolookuptoandhowoftentimes
familyobligationstookprecedenceoversocialobligations.Beingtheyoungest,Mikeisthe
appleofhisfamily’seyeanditisnotarolehetakeslightly.

Mike&IbothfollowedinourfamilymembersfootstepsandattendedGeorgetownUniversity.
WhatagifttohaveafamiliarfaceoncampusandsomeoneIknewIcouldalwaysturntoifI
neededhelporwashomesick.Mike&Iremainedclosefriendsall4years.

Aftercollege,MikewentontoNewYorktopursuehiscareerinfinance.AndImovedbackto
Chicago.Mikecomeshomeoftentoseehisparentsandbewithhisfamily.Andheisalwaysthe
onetogetourgrouptogether–evenifforjustaquickhello.Aswehavegrownandcreatedour
ownfamiliesitissonicetohaveafriendlikeMiketohelpkeepourgrouptogether.

InarecentvisitwithMikewhenIaskedhimhowthingsweregoing.Itwasnosurprisethat
MikeexpressedgratitudeforthetimehehasbeenabletospendwithNatalie, &          .Mike
isagoodperson;heisafamilymanandamanIwillalwaysconsideragoodfriend.

Thankyouforlistening.

Sincerely,

NoraD.Andrews



                                                                                              Ex. A-119
Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 52 of 66




                                                                     Ex. A-120
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 53 of 66




Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreetͲRoom228
Hartford,Connecticut06103

Nov.1,2020

DearJudgeChatigny:

MynameisSarahCockerillandIhaveknownMichaelGraminsformorethan30years.His
sisterMeghasbeenoneofmyclosestfriendsduringthistime.Mikewasalsoaclassmateofmy
brotherAndyatHolyCrossElementarySchoolinDeerfield,ILandhismotherwasmyreligion
teacher.

TheGraminsincludingMike,hissiblingsandparents,areoneofthemostcaringand
compassionatefamiliesIknow.Theyareknownatourparishfortheircommitmenttoserving
othersandhowtheyembodytheJesuitvaluesintheireverydaylives.Ihavesomanywonderful
memorieswithMikeandtheGraminsfamilywhileweweregrowingup–whetherthatwasat
sleepovers,whileourfamilieswereatchurchandschooltogether,orwhilewebothwere
workingattheDeerfieldParkDistrictpools.

Mikehasalwaysshownthatheisakind,compassionate,dependableandsmartmantome.We
haven’tlivedinthesamecityforquitesometime,butIalwaysappreciatethatMikegoesoutof
hiswaytogreetmeandinquireaboutmyfamilyandmylifewheneverIseehim.Whilethis
mayseemtrivial,heishonestlyoneoftheonlyyoungersiblingsofafriendtodothis.Ithas
alwaysmeantalottome.

IknowthatMikeisadedicatedandlovingfatherto and              andhusbandtoNatalie.
AsImentionedwhiledistancehadseparatedus,overthelastfewyearsIseeconstantupdates
onFacebookonactivitieshespendswiththekidsandhowhedotesonthem.

Asthemotheroftwoyoungchildrenmyself,Icanonlyimaginehowdevastatingitwouldbeto
separateMikefrom ,              andNatalieifhewassentencedtoservejailtime.

Thankyoufortakingthetimetoconsidermyletter.

Best,

SarahCockerill




                                                                                             Ex. A-121
          Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 54 of 66


Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103


November 19, 2020


Dear Judge Chatigny,

        As a college admissions professional, I have written and read thousands of letters of
recommendation. I have seen how words on a page can be the tipping point toward a favorable
admission and bring to life a student’s strength of character. My hope is that the collection of letters
written on behalf of Michael Gramins will bring to life his tremendous integrity, love of family, warmth,
and hospitality. It is my pleasure to add my voice of support.

        Michael Gramins’ sister, Meg, is one of my closest friends. Over my fifteen years of friendship
with her, I have seen first hand Mike’s strength of character. His love for his family is unparalleled and
his hospitality has no bounds. When visiting Mike and Natalie’s home, you are welcomed with open
arms. There is no rule that brothers must take an interest in getting to know their sister’s friends.
However, Mike has an uncanny ability to make someone feel immediately at home and part of the
family. He has a true interest in creating a meaningful connection and making sure all those around him
feel included. This is all while juggling the role of father as he chases around    and               giving
them all the love and attention they need.

        I have seen the love and support he provides directly to Meg. Just like Mike, Meg is always
doing for others and rarely focuses on herself. However, when she turned forty and graduated with her
Masters in Public Health, Mike knew that this was something that needed to be celebrated. He
masterfully orchestrated a surprise party that gathered friends and family from across the country. He
even quickly regrouped when Meg tried to put a wedge in the whole plan by planning a celebration
dinner for herself! Throughout the process, he paid attention to every detail because he knew how
special this would be for Meg. His love and care for her was evident every step of the way. When the
big day came, the look of surprise and excitement on Meg’s face was closely matched by the huge grin
of happiness on Mike’s face as he watched her.

         There are so many people that count on Mike for support and a sentence of incarceration will
pull this away. Mike needs to be there for his family, Natalie, , and            as well as his
extended family, including his sister, Meg. He is their backbone and please do not take this away. I ask
you to kindly consider all of this when making your decision.


       Sincerely,



       Rachel Cleaver
       Senior Associate Director of K12 Partnerships
       Office of Admissions
       George Mason University




                                                                                                    Ex. A-122
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 55 of 66




Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreetͲRoom228
Hartford,Connecticut06103

DearJudgeChatigny,

IamwritingtodayinsupportofMichaelGramins.IamproudtosayIhaveknownMikefor15+years
andhavebeenluckytocallhimafriendsincethefirstdaythatImethim.Ourfriendshipbeganwhenhe
wasinhissophomoreyearatGeorgetownUniversity–Mikehadbefriendedmyolderbrother,whois
eightyearsmysenior.Irecallmybrotherreturninghomefromcollegeforaweekendandbeingexcited
aboutanewfriendshipthathehadmadewithaguyfromChicagonamedMike.Asanelevenyearold,I
moststronglyrememberbeingenthralledthatMikeplayedsports,gotgoodgrades,andwasanEagle
Scout.MikewaseverythingthatIstrivedtobeandsawinmybrother.DuringtheirtimeatGeorgetown,
IwouldfrequentlyvisitmybrotherandMikeandwetrulycultivateda“bigbrother”bond.Icherished
thosevisitsandthosememorieswhichandwerethereasonthatIdecidedtoattendGeorgetown
University.

DuringmytimeatGeorgetown,IwouldstayincontactwithMikeandfrequentlysawhimatalumni
eventsandGeorgetownbasketballgames.However,aftergraduationImovedtoNewYorkCity,and
thatiswhenMikehadthebiggestimpactonmylife.DuringmytwoyearsinNewYork,Mikewould
consistentlycheckinonmeandtakemeouttodinnertoprovideadviceonhowtonavigatepersonal
andcareerchallengesthatIwasfacing.HetookaprofoundinterestinmakingsurethatifIeverneeded
anything,orneededsomeonetotalkto,Icouldcountonhim.Onmultipleoccasions,Mikerecognized
myneedtogetoutofthecityandinvitedmetohisbeachhouse–somethingIwillneverbeableto
thankhimenoughfor.

OvertheyearsIhavebeenabletospendtimewithNatalie, ,and               andhaveseenMike
becomethegreatfatherandhusbandheis.AsIwatchhiminteractwithhisfamily,Ionceagainam
tryingtosetmygoalstobelikeMike–agreathusband,agreatfather,agreatfriend,andagreat
humanbeing.

Sincerely,



RyanShuler

November23,2020




                                                                                                      Ex. A-123
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 56 of 66

                               LUCAS ROBERT SHULER
                                                          
                                      Washington,DC


Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

October 31, 2020


Re: Sentencing letter for Michael Gramins


Dear Judge Chatigny,

My name is Lucas Shuler, and I first met Michael Gramins in approximately 2001 when I was
visiting my brother, Michael Shuler, at Georgetown University where they were in college
together. In addition to seeing him many times on campus as a student, Michael also stayed at my
parent’s house during some Thanksgiving and Easter holidays. Since graduation I have seen him
a couple of times per year, mainly on his visits to the Washington, DC, area to see my brother and
other friends. I am writing this letter in support of the requested sentence of probation without
court supervision.

One of my earliest memories of Michael was during second semester of his senior year in college.
Many second semester college seniors (especially those who have already accepted a full-time job
– Michael had already accepted a job with Lehman Brothers) spend their time in leisure and with
a limited commitment to academics. But not Michael. I remember his friends joking that they
hardly saw him because he was working so hard on his senior thesis. Michael’s hard work paid
off as his thesis was awarded 2004’s best undergraduate thesis in the United States by Pi Sigma
Alpha (a national political science honor society). Early on, Michael was choosing the high road
of honor and commitment vs. succumbing to the temptations of an easier life.

Over the years I met his now wife, Natalie, and eventually their two children, and              .
They are a wonderful family, and I know my brother wouldn’t let them stay at his house with his
family if he didn’t trust them completely. One of the memories I have of Michael as a father was
when he was doing relay races with       in my brother’s front yard before they were leaving on a
long drive to North Carolina. They were running around together smiling which reminded on the
times I did the same with my father when I was young.

This Sunday is the Solemnity of All Saints in the Catholic Church and part of tomorrow’s gospel
reading is the following, “Blessed are the merciful, for they will be shown mercy (MT 5:7).” You




                                                                                              Ex. A-124
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 57 of 66

                            LUCAS ROBERT SHULER
                                                      
                                   Washington,DC

have the power to be merciful to someone who has suffered tremendously, and I ask that you
exercise this power by sentencing Michael to probation without court supervision.

Regards,




                                                                                      Ex. A-124
Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 58 of 66




                                                                     Ex. A-125
Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 59 of 66




                                                                     Ex. A-126
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 60 of 66



Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

November 18, 2020

Dear Judge Chatigny,

My name is Christine O’Neill. I’m a close friend of Mike’s sister, Meg, and have had the pleasure
of getting to know Mike and Natalie over the years, at different events for Meg, and also on one
occasion having been invited to their home in Quogue.

I know Mike as a very loving and loyal brother, husband, dad and son, generous, welcoming,
fun and kind. His family and friends are fiercely loyal to him, as I’m sure you’ve witnessed. That
kind of love and loyalty is of course a reflection of who Mike is.

As I know you will be receiving many letters attesting to Mike’s character, and I know you’ve
recently spent some time pondering the complexities of human behavior, the majority of what I’ll
share with you today is what I feel and know to be true about the human mind and heart, based
on my work and experience.

Before becoming a professional Executive and Leadership Coach, I admittedly used to see the
world as far more black and white, right and wrong, good and bad. Now I know how incredibly
complex we are. It’s entirely changed my judgment of situations and people, and also my belief
in human potential.

There is a founding principle in coaching that says you cannot make a mistake. I did not
understand this at all, at first, but now it makes complete sense.

Every one of us has a unique perspective. It’s made up of how we grew up, the lessons taught
to us, the beliefs instilled, our culture, those we’re surrounded by, and our experiences to date.
It’s as if you walked around wearing glasses with pink lenses whereas mine are blue. Everything
to you is a little pink. That’s your reality.

We act to the best of our ability given the lenses we wear, based on the information we have at
that time. Our reality.

And then one day those glasses are knocked off your face and the world appears entirely
different. Nothing actually changed except the way you see things. New reality.




                                                                                               Ex. A-127
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 61 of 66



That new perspective can change what we believe, how we feel, and as a result how we interact
with people, the choices we make, the actions we take, and the results we get.

An experience can lead one person to see the world as limited, to then feel anger, resentment,
or maybe self-doubt, which in turn can cause them to act out, or to shut down.

That same experience can for someone else lead to new insight, a new view into what’s
important or possible, it can cause them to feel greater gratitude, or to reprioritize, leading them
to act with greater inspiration and purpose.

Same experience. Different reality. Different result.

I hear so many stories of people going through the most painful experiences, who now are able
to look back with gratitude because from those moments they received the greatest gifts, things
they couldn’t have seen had they not come through the other side.

My point in all this is to share that first, we are far more than an action in time. We are far too
complex for that. A man isn’t defined in the past but in his present perspective and actions.

And second, that there is a gift in every painful experience, it’s just not always possible to see it
right away. This painful experience has been going on for Mike and his loved ones for five
years. Whatever gifts that will emerge from this pain are already planted. Extreme punishment
would crush him and his family, and delay any good from emerging. It’s crushing to even
imagine. I would plead, your honor, that you allow this to end, and by doing so allow these gifts
to emerge, and for Mike and his family to move forward.

With sincerity,




Christine O’Neill
Christine O’Neill LLC

Hastings on Hudson, NY




                                                                                                      Ex. A-127
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 62 of 66




Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103


October 30, 2020


Dear Judge Chatigny,

My name is James O'Brien. I am a married father of two and I reside in Ardmore, PA. I have
known Mike Gramins since our freshman year of college. We graduated together from
Georgetown University in May 2004 and both moved to New York City shortly thereafter.

I have always known Mike to be a kind and generous person. He has always been a friend I can
count on for a favor or advice. Both in college and after college, Mike was known for his work
ethic, and it was no surprise to see Mike be successful so soon after graduation.

Mike and I have two major similarities. We are both products of Jesuit education, Mike at
Loyola Academy in Illinois, and me at Scranton Preparatory School in Pennsylvania. We both
also come from large Catholic families. Needless to say Mike and I got along very well.

I have been fortunate over the years to get to meet Mike’s parents and siblings, and after meeting
his family it made perfect sense that Mike became a great husband and father. I know Mike
loves his kids and wants to spend as much time as possible with and                   . As he
settles into life in North Carolina, I expect Mike to continue to be a great dad, husband, and
friend.

I can only imagine the stress that Mike and his family have been under these last few years. As
this ordeal comes to a close, I hope that you consider Mike’s character and family when
determining his sentence.

Sincerely,




James O’Brien




                                                                                              Ex. A-128
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 63 of 66




October282020

Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictOfConnecticut
AbrahamRibicoffFederalBuilding
450MainStreet—Room228
HartfordConnecticut06103

DEARJUDGECHATIGNY

ImetMichaelGraminssome16yearsagoafterhemovedtoNewYorkCity.HeisthebrotherofJohn
GraminswhoismarriedtomystepdaughterAshleyGramins.

MybackgroundincludesservingasaHighSchoolHeadCounselor/GuidanceDirectorAtLaJollaHigh
Schoolformorethan30years.Iamnowretired.Ispentagreatpartofthattimeevaluatinghuman
behavior,character,andmoralattitude.

MyevaluationofMichaelGraminsisthatheis“agoodman”.Notonceinthe16yearsihaveknown
himdidihavereasontodoubthischaracter.Hedemonstratedthatheisapersonwhoactsuponhis
moraltrainingandshowsagenuinecaringforhisneighbors.

AsmystepdaughterandsoninlawlivedinNewYorkCityduringthose16yearsihadmanyoccasionsto
spendtimewithMichaelandhisfamily.ManyoftheoccasionsatThanksgivingDinnerorwhenhe
visitedhisbrotherswholiveinSanDiego/LaJollaCalifornia.IwasimpressedwithMichaelasacaring
fathertohischildren.Hewaseffectivebutfare,generousbutequippingandcompletelydevotertohis
wifeandfamily.OnoneoccasionatThanksgivingIobservedMichaelinaction.HisYoungdaughter
wasingreatdistressaftereatingherdinner.Michaeldidnothesitatetoassistherinapatient,caring
andlovingmanor.Shewassubsequentlydiagnosedwith                               .

Thelast5yearshasbeenespeciallydifficultandagreatimpacttoMichaelandhisfamilybothfinancially
aswellassocially.Michaelisawarethatweliveinamorallyandaccountablesocietygovernedbythe
ruleoflaw.Heisawareofhisdebt.AsheawaitssentencingforhisactionsIwouldhopethatyouwould
find“thisgoodman”worthyofthecourtsmercyinanydecisionaffectinghisfuture.Ifheisallowedto
remainwithhisfamilywherehecanbeencouragedbythosewholovehimhewillbecomeanassetto
thecommunityweallshare.

DennisAdams




                                                                                                        Ex. A-129
      Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 64 of 66




                                                                            November 21, 2020
Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103


Dear Judge Chatigny:


       My name is Kevin Shooshan, and I graduated from Georgetown in 2004 along with
Mike. I’ve been married for 12 years and have 3 children, and I’ve known Mike since I met him
in 2000 as a freshman at Georgetown University, and ended up living with him from 2002 to
2004. Today, I live in Washington, DC and run a mid-size real estate development and
management company.


       Even today, when I think about my time at Georgetown and the people I went to school
with, I remember Mike as one of the most honest, genuine and responsible people I’ve known in
my entire life. I don’t know the details of Mike’s case, but my first reaction was disbelief. Mike
spent most days in the library, studying constantly to maintain his position as one of the top
students in our entire University.


       Mike is a good person, a good husband and a good father, and I know that he is a
valuable member to his family and his community. I hope and pray that Mike and his family can
remain together.


               Thank you for your time,
               Kevin Gregg Shooshan




                                                                                                 Ex. A-130
       Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 65 of 66






                   
Lutherville,MD       


November20,2020

Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreet–Room228
Hartford,Connecticut06103

Dear JudgeChatigny:
ImetMikemysophomoreyearatGeorgetownUniversity.Mikewasafreshmanandwebecameclose
friends.BothhavingattendedJesuithighschools—Mike,LoyolaAcademyandmyself,LoyolaBlakefield
inBaltimore—ourcharacterswereshapedinsimilarfashions.Theprincipalsoftreatingotherswith
respect,havingconcernforthemarginalizedandvaluinghonesthardworkandeductionwerevalues
thatIsharedwithMikethenanddonow.

Needlesstosay,Iwasshockedtohearthenewsofhissituationin2014andseeingwhathastranspired
since.IalwaysknewMiketobeanhonestguyandoneofthehardestworkersasastudentandlateras
aprofessional,andnotonetotakeshortcuts.Thetollthisprocesshastakenonhimandthedevastation
thatapotentialsentenceofincarcerationwouldbringtohim,Natalieandthechildren,isheartbreaking.








                                                                                                       Ex. A-131
Case 3:15-cr-00155-RNC Document 585-7 Filed 12/03/20 Page 66 of 66




                                                                Ex. A-132
